ANDERSON, J.
— The act (Acts'1907; [Sp. Sess.] p. 190) did not increase the jurisdiction of justices of the peace. Its object is to dispense with indictments for *98the sale, barter, or exchange of liquor, and to dispense with jury trials, when not demanded under the provisions of same. It is true it requires that the prosecution must proceed upon the affidavit upon which the prosecution was originally begun; but that does not mean that the officer before whom the affidavit is made is given jurisdiction to finally dispose of the case, if he did not so have independent of the act. The word “magistrate” is used in the latter part of the act; but he is merely given the right to examine witnesses, etc., and forward the testimony to the court which has jurisdiction to try the case, and it was not the legislative purpose to confer jurisdiction, not then existing, upon any officer. This act has been construed in the case of State ex rel. v. Semmes, 162 Ala. 187, 50 South. 120 and 351, but not upon this point.
As the justice, referred to in defendant’s plea, did not have jurisdiction to’try the case, the plea, if not bad for other reasons, was defective in not showing that the defendant had been convicted or acquitted in a court of competent jurisdiction, and the trial court properly sustained the demurrer to same. '
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Evans, JJ., concur.